Citation Nr: 0715312	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-37 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Basic eligibility for assistance in acquiring specially 
adaptive housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from November 1964 to August 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, determined that the veteran was not eligible for 
assistance in acquiring specially adaptive housing.  

In November 2003, the veteran submitted a claim of 
entitlement to assistance in acquiring a special home 
adaptation grant.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2006).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


FINDINGS OF FACT

1.  Service connection is in effect for left hand impairment 
with loss of use evaluated as 60 percent disabling; 
post-traumatic stress disorder evaluated as 30 percent 
disabling; left radial nerve neuropathy evaluated as 20 
percent disabling; left knee impairment with instability 
evaluated as 20 percent disabling; second degree burn 
residuals of the back evaluated as 10 percent disabling; 
second degree burn residuals of the right upper extremity 
evaluated as 10 percent disabling; lumbosacral strain 
evaluated as 10 percent disabling; left lower extremity deep 
venous thrombosis evaluated as 10 percent disabling; and a 
right medial thigh wound scar evaluated as noncompensable.  
The veteran has a combined evaluation of 90 percent.  

2.  The veteran has not been shown to objectively exhibit 
loss or loss of use of either lower extremity.  


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for assistance in 


acquiring specially adaptive housing.  38 U.S.C.A. 
§§ 2101(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 3.809 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued VCAA 
notices to the veteran in December 2003 and January 2006 
which advised him of the evidence generally needed to support 
a claim of entitlement to assistance in acquiring specially 
adaptive housing; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  Such 
notice effectively informed him of the need to submit any 
relevant evidence in his possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes in 
February 2005.  The examination report is of record.  In an 
April 2006 written statement, the accredited representative 
advances that the February 2005 VA examination for 
compensation purposes was inadequate as the veteran's claims 
files were not provided for the examiner's review.  While 
acknowledging that the examination was not conducted with the 
benefit of a contemporaneous review of the record, the Board 
finds that the examiner was nevertheless able to make 
objective observations as to whether the veteran exhibited 
loss of or loss of use of either lower extremity.  Therefore, 
the evaluation is sufficient for proper adjudication of the 
instant appeal.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


II.  Special Adapted Housing

The Secretary of the VA is authorized to furnish financial 
assistance in acquiring specially adapted housing to a 
veteran who had active service after April 20, 1898 and who 
has a permanent and total service-connected disability due 
to: (1) the loss or loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; (3) the loss or loss of 
use of one lower extremity together with the residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of  braces, crutches, canes, or a wheelchair; or (4) the 
loss or loss of use of one lower extremity together with the 
loss of loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. 
§ 3.809 (2006).  

The Court has clarified that:

Section 2101(a) of title 38, U.S. Code, 
provides: 

(a)  The Secretary is authorized, 
under such regulations as the 
Secretary may prescribe, to assist 
any veteran who is entitled to 
compensation under chapter 11 of 
this title for permanent and total 
service-connected disability-

(1) due to the loss, or loss of use, 
of both lower extremities, such as 
to preclude locomotion without the 
aid of braces, crutches, canes, or a 
wheelchair, or

(2) which includes (A) blindness in 
both eyes, having only light 
perception, plus (B) loss or loss of 
use of one lower extremity, or

(3) due to the loss or loss of use 
of one lower extremity together with 
(A) residuals of organic disease or 
injury, or (B) the loss or loss of 
use of one upper extremity, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair, in acquiring 
a suitable housing unit with special 
fixtures or movable facilities made 
necessary by the nature of the 
veteran's disability, and necessary 
land therefor. The regulations of 
the Secretary shall include, but not 
be limited to, provisions requiring 
findings that (1) it is medically 
feasible for such veteran to reside 
in the proposed housing unit and in 
the proposed locality; (2) the 
proposed housing unit bears a proper 
relation to the veteran's present 
and anticipated income and expenses; 
and (3) the nature and condition of 
the proposed housing unit are such 
as to be suitable to the veteran's 
needs for dwelling purposes.  

38 U.S.C. § 2101(a) (emphasis 
added).  

The corresponding VA regulation, 38 
C.F.R. § 3.809, requires, in order for a 
veteran to be eligible for section 
2101(a) benefits, that "[t]he disability 
must have been incurred or aggravated as 
the result of [active] service ... and 
the veteran must be entitled to 
compensation for permanent and total 
disability due to", inter alia, the loss 
of use of both legs.  38 C.F.R. 
§ 3.809(b) (2001) (emphasis added).  
Because the veteran is receiving section 
1151 compensation benefits at a 100% 
rating due to the loss of use of both of 
his lower extremities (R. at 51), under 
the plain meaning of section 2101(a)(1) 
he is within the statutory eligibility 
criteria because he is "entitled to 
compensation under chapter 11"-
specifically, under section 1151-"for 
permanent and total service-connected 
disability" for a listed disability, the 
loss of use of both legs.  Kilpatrick v. 
Principi, 16 Vet. App. 1, 5-6 (2002).  

Service connection is in effect for left hand impairment with 
loss of use evaluated as 60 percent disabling; post-traumatic 
stress disorder evaluated as 30 percent disabling; left 
radial nerve neuropathy evaluated as 20 percent disabling; 
left knee impairment with instability evaluated as 20 percent 
disabling; second degree burn residuals of the back evaluated 
as 10 percent disabling; second degree burn residuals of the 
right upper extremity evaluated as 10 percent disabling; 
lumbosacral strain evaluated as 10 percent disabling; left 
lower extremity deep venous thrombosis evaluated as 10 
percent disabling; and a right medial thigh wound scar 
evaluated as noncompensable.  The veteran has a combined 
evaluation of 90 percent.  

A June 2004 written statement from Paul Tennery, M.D., states 
that the veteran "has service-related injuries causing 
permanent gait instability" and necessitating the use of 
"assistive devices for the rest of his life."  

In his October 2004 substantive appeal, the veteran indicated 
that:

I have documented the need for adaptive 
housing.  I have to have my bathroom I am 
in fear of falling when setting (sic) on 
the stool.  I also need bathtub 
conversion.  This is what I have to have.  
I am falling in my bathroom while trying 
to set (sic) on stool.  

In a December 2004 written statement, Dr. Tennery clarified 
that the veteran "has service-related injuries resulting in 
loss of full function of both upper & lower extremities."  

At the February 2005 VA examination for compensation 
purposes, the veteran reported that he could walk with a cane 
for periods of 15 to 20 minutes without pain.  Although he 
experienced difficulty rising from the toilet, he denied 
being unsteady while walking.  On examination, the veteran 
was observed to walk with a left-sided limp and no 
"objective evidence of painful motion, ... instability, 
weakness, ... abnormal movement, or guarding of movement."  
The examiner noted that the veteran's claims files were not 
available for review.  He observed that the veteran was 
"essentially unable to use his left hand."  

In his April 2006 written statement, the accredited 
representative advances that the record contains "the 
medical opinion of Dr. Tennery that the appellant suffers 
from service related injuries resulting in loss of use of 
both the upper extremities and lower extremities."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  While 
the veteran has been found to exhibit functional loss of use 
of the left hand, the record is devoid of any objective 
evidence of loss or loss of use of either lower extremity.  
Indeed, the veteran was observed to walk without "objective 
evidence of painful motion, ... instability, weakness, ... 
abnormal movement, or guarding of movement" at the February 
2005 VA examination for compensation purposes.  While the 
accredited representative advances that Dr. Tennery had 
determined that the veteran exhibited "loss of use of both 
the upper extremities and lower extremities," the Board 
finds that such a contention is belied by the doctor's 
October 2004 and December 2004 written statement reflecting 
no more than impaired use of the lower extremities.   

The veteran has not been objectively shown to exhibit either 
loss or loss of use of either lower extremity.  In the 
absence of such disability, he does not meet the basic 
eligibility requirements for assistance in acquiring 
specially adaptive housing.  In reviewing a comparable 
factual scenario, the Court has held that where the law and 
not the evidence is dispositive of an appellant's claim, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the veteran's 
claim is denied.  


ORDER

Basic eligibility for assistance in acquiring specially 
adapted housing is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


